Citation Nr: 1509648	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-30 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee strain with degenerative changes.  

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain with degenerative changes.  

3.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine fracture with spondylosis.  

4.  Entitlement to an initial evaluation in excess of 10 percent low back strain.

5.  Entitlement to a compensable initial evaluation for traumatic brain injury (TBI).

6.  Entitlement to service connection for Osgood-Schlatter disease of the bilateral knees.      

7.  Entitlement to service connection for a right ankle disability.      

8.  Entitlement to service connection for migraine headaches.      

9.  Entitlement to an extension of a temporary total evaluation for convalescence following surgery for a service-connected right knee disability beyond September 30, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his mother


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to April 1998, and from April 2001 to January 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2009 and November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claims file was subsequently transferred to the RO in Waco, Texas.

The Veteran, his spouse, and his mother testified before the undersigned at a Board videoconference hearing in May 2014.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to increased initial evaluations for right knee strain with degenerative changes, left knee strain with degenerative changes, cervical spine fracture with spondylosis, low back strain, and a traumatic brain injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In correspondence dated in May 2014, prior to promulgation of a decision, the Veteran withdrew his appeal with regard to the issues of entitlement to service connection for Osgood-Schlatter disease of the bilateral knees and migraine headaches.  

2.  The probative evidence indicates that the Veteran's right ankle sprain was incurred in active service.

3.  On August 4, 2010, the Veteran underwent arthroscopy and cartilage transplant for his service-connected right knee disability, which necessitated convalescence.

4.  The most probative evidence of record reflects that the Veteran's August 4, 2010, surgery resulted in the inability to return to any employment until August 3, 2011.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for Osgood-Schlatter disease of the bilateral knees have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for migraine headaches have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for service connection for right ankle sprain have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for an extension of a temporary total rating for convalescence to August 3, 2011, but no further, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.159, 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants entitlement to service connection for right ankle sprain and extends entitlement to a temporary total evaluation for convalescence following surgery for a service-connected right knee disability to August 3, 2011, which constitutes complete grants of the Veteran's claims decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

II.  Withdrawn Claims

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2014) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).

In this case, prior to the promulgation of a decision, the Veteran indicated in correspondence dated in May 2014 that he wished to withdraw his appeal with regard to the issues of entitlement to service connection for Osgood-Schlatter disease of the bilateral knees and migraine headaches.  As such, the criteria have been met for withdrawal of the Veteran's appeal as to these issues.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with regard to these issues, and they are dismissed.  

III.  Entitlement to Service Connection for a Right Ankle Disability

The Veteran seeks entitlement to service connection for a right ankle disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, then the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Here, the Veteran claims that he has a current right ankle disability which has been present since his active duty.  Specifically, he testified that he injured his right ankle while running in service and that it produces daily pain and occasionally "rolls" to the side, although he conceded that he receives no current treatment for it.  

The record reflects that the Veteran filed his current claim to establish service connection for a right ankle disability in December 2008, prior to his separation from service.  Service treatment records reveal that the Veteran sprained his right ankle while running in October 2008 when stationed at Marine Corps Air Ground Combat Center Twentynine Palms in California.  He was placed on light duty for a period of 21 days.  On his November 2008 Report of Medical History at separation, the Veteran indicated that he sprained his ankle and was "unable to walk after car wreck till physical therapy."  On a November 2008 Report of Medical Assessment, the Veteran indicated that he suffered from "sprained ankles" on active duty but did not seek medical care.  X-rays conducted in November 2008 revealed lateral malleolar soft tissue swelling and calcific irregularities at the medial and lateral malleoli which may have represented avulsions of indeterminate age.  

The Veteran was provided with a VA examination in May 2009, approximately 4 months following his separation from service.  Physical examination revealed no deformity, no swelling, and no palpable tenderness of the right ankle.  He exhibited normal range of motion with no pain.  Active range of motion did not produce any weakness, fatigue, or incoordination, and there was no additional loss of range of motion with repetitive movement.  Although no X-rays were conducted at that time, the examiner diagnosed him as having right ankle sprain with no residuals or complaints.  The examiner did not opine as to the likelihood that the diagnosed ankle sprain was the same ankle sprain noted in service.  

Service connection is warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."

Here, the Veteran was treated for a right ankle sprain in late 2008 prior to his separation from service.  The Veteran noted the ankle sprain at the time of his November 2008 separation examination, and filed for entitlement to service connection for a right ankle sprain in December 2008 prior to his separation from service.  At the time of the Veteran's May 2009 VA examination, the examiner diagnosed him as having a right ankle sprain.  Curiously, the examiner noted that there were no "residuals or complaints" associated with the Veteran's right ankle sprain, despite the Veteran subjectively reporting daily episodes of right ankle pain earlier in the examination report.  Furthermore, the Veteran testified that his right ankle occasionally "rolls" to the side.  

In light of the notation of a right ankle sprain in the Veteran's service treatment records in 2008, the diagnosis of right ankle sprain at the time of the May 2009 VA examination, and the Veteran's credible lay statements and testimony establishing continuity of symptomatology, the Board finds that the Veteran exhibited a right ankle sprain during the appeal period that had its onset during his period of active duty service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for right ankle sprain.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Extension of a Temporary Total Evaluation

The Veteran seeks entitlement to an extension of a temporary total evaluation for convalescence following surgery for his service-connected right knee disability beyond September 30, 2010.

On August 4, 2010, the Veteran underwent an arthroscopy and cartilage transplant of the right knee.  In a November 2010 rating decision, the RO granted a temporary 100 percent evaluation pursuant to 38 C.F.R. § 4.30, effective August 4, 2010, based on surgical or other treatment necessitating convalescence.  A 10 percent evaluation was resumed from October 1, 2010.  The Veteran contends that he is entitled to an extension of the temporary total rating.  

38 C.F.R. § 4.30 sets forth provisions governing convalescent ratings.  It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2014).  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2014).  Extensions of periods of one, two, or three months beyond the initial three months also may be made under subparagraphs (1), (2), or (3) of 38 C.F.R. § 4.30(a).  In addition, approval may be obtained for extensions of one or more months, up to six months beyond the initial six-month period, under subparagraphs (2) or (3) of 38 C.F.R. § 4.30(a).  38 C.F.R. § 4.30(b) (2014).

The Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).

At his May 2014 Board videoconference hearing, the Veteran testified that following his surgery he wore a brace that locked at certain degrees and used crutches, although his knee was not casted.  He further testified that he could only walk short distances, and that he rented a wheelchair for mobility.  He indicated that his right knee caused severe pain and that he was unable to drive a motor vehicle.  He also testified that prior to his August 2010 right knee surgery, he was not regularly employed and was only engaged in sporadic employment selling guns at gun shows.

A November 2010 VA treatment rehabilitation note indicated that the Veteran was "off the brace" and was performing full weightbearing on his right leg.  However, the VA physician also noted that the Veteran was still unable to return to his usual occupation of selling guns at gun shows at that time.  On a VA orthopedic outpatient follow-up note from the same day, another VA physician informed that Veteran that he must work to regain the bulk of his right quadriceps muscle, and that it would take at least a year to recover from the August 2010 surgery.

In a December 2010 VA treatment note, another VA orthopedic physician indicated that the Veteran was "considered 100% disabled for this service connected condition for 1 year from the date of surgery (8/3/2011)."

In correspondence dated in May 2014, the Veteran's physical therapist indicated that the Veteran underwent physical therapy for the right knee from August 2010 to January 2011.  However, after appropriate physical therapy, it was determined that the knee still demonstrated a severe amount of crepitus and consistently caused the Veteran pain while limiting his functional and exercise capacity on a regular basis.  

Upon review of the medical evidence, the Board finds that it appears that the Veteran was unable to return to work until August 3, 2011.  The medical records and credible testimony establish that the Veteran was still incapacitated by the residuals of his August 2010 knee surgery beyond September 30, 2010.  While one VA orthopedic physician opined that the Veteran was unable to return to his previous occupation as of November 2010, another VA orthopedic physician opined that the Veteran could not return to work until August 3, 2011. 

As noted above, the Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals, supra.; Felden, supra.  As such, resolving all doubt in favor of the Veteran, the Board finds that the Veteran's request for temporary total convalescence should be granted to August 3, 2011.

The Board has considered whether an extension is warranted for any time after August 3, 2011.  However, there is no medical evidence suggesting that any criteria under 38 C.F.R. § 4.30 were met to warrant an extension beyond this date, and the Veteran himself has not asserted that his condition warranted an extension beyond this date.  Therefore, the Board concludes that an extension of a temporary total convalescent rating under the provisions of 38 C.F.R. 4.30 is warranted until August 3, 2011, but not beyond.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal as to entitlement to service connection for migraine headaches is dismissed.

The appeal as to entitlement to service connection for Osgood-Schlatter disease of the bilateral knees is dismissed.

Entitlement to service connection for right ankle sprain is granted.

Entitlement to an extension of a temporary total evaluation until August 3, 2011, but no further, for convalescence following surgery for a service-connected right knee disability is granted.


REMAND

The Veteran also seeks entitlement to increased initial evaluations for his service-connected right knee strain with degenerative changes, left knee strain with degenerative changes, cervical spine fracture with spondylosis, low back strain, and a traumatic brain injury.

The Veteran was last provided with a VA examination with respect to these disabilities in May 2009, nearly 6 years ago.  In a March 2014 statement and at the Veteran's May 2014 Board videoconference hearing, the Veteran's representative indicated that all of these disabilities increased in severity since the May 2009 VA examination, and requested that the Veteran be provided with new examinations to assess the current severity of his service-connected symptomatology.    

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the statements and testimony from the Veteran's representative in March 2014 and May 2014, on remand, additional VA examinations should be ordered to document the current severity and manifestations of the Veteran's service-connected right knee strain with degenerative changes, left knee strain with degenerative changes, cervical spine fracture with spondylosis, low back strain, and a traumatic brain injury.  38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the VA North Texas Health Care System and any associated outpatient clinics.

2.  Schedule the Veteran for a VA joints examination to determine the current severity of his service-connected right knee strain and left knee strain.

The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

All ranges of motion involving the right and left knees should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or if there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's knee disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's right and left knee disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

3.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected cervical spine fracture and low back strain.

The claims file must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

All ranges of motion involving the cervical and lumbar spines should be tested, using a goniometer when necessary, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or if there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's thoracic and cervical spine disabilities, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's cervical and lumbar spine disabilities could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

4.  Schedule the Veteran for an appropriate examination to determine the current severity of any cognitive or other disorder related to his TBI disability.  The claims file must be made available to and reviewed by the examiner and the examination must be conducted in accordance with the TBI examination worksheet.  All indicated studies must be performed, and a complete rationale must be provided for all opinions expressed.  The examiner should address all potential facets of traumatic brain injury, including: memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral, cognitive, communication, consciousness and any pain-related conditions.  The current severity of each disability found related to TBI must be described in detail.  

5.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

6.  Following the above, and completion of any other development deemed necessary in light of the above, readjudicate the claims on appeal.  If any benefit sought remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


